NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    ANDRES ARVALLO, JR., Appellant.

                             No. 1 CA-CR 15-0049
                               FILED 8-23-2016


         Appeal from the Superior Court in Maricopa County
                      No. CR2013-445925-002
       The Honorable Carolyn K. Passamonte, Judge, Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

DeBrigida Law Offices, PLLC, Glendale
By Ronald M. DeBrigida, Jr.
Counsel for Appellant
                            STATE v. ARVALLO
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge John C. Gemmill (Retired) and Judge Margaret H. Downie
joined.


G O U L D, Judge:

¶1             Andres Arvallo, Jr. (“Defendant”) appeals from his
convictions and sentences for one count of drive by shooting, one count of
discharge of a firearm at a non-residential structure (vehicle), one count of
disorderly conduct, and one count of unlawful discharge of a firearm.
Defendant’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), advising this Court
that after a search of the entire appellate record, no arguable ground exists
for reversal. Defendant has filed a supplemental brief in propria persona,
which we have considered.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2016).1 Finding no reversible
error, we affirm.

                FACTS AND PROCEDURAL HISTORY2

¶3           While waiting at an intersection in their vehicle, two
witnesses saw a man, later identified as Defendant, sitting on the passenger
side windowsill of a pickup truck pointing a gun at another vehicle at the



1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2       We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293
(1989).



                                      2
                           STATE v. ARVALLO
                           Decision of the Court

intersection. Defendant fired one shot at the nearby vehicle, and then drove
away from the intersection. A short time later, the witnesses saw the same
white truck parked at a nearby restaurant. They led police to the location,
and the officers contacted Defendant and the driver of the truck. Police
found a handgun in the truck. Additionally, one of the witnesses positively
identified Defendant as the person he saw shooting the gun from the truck.

¶4            The State charged Defendant with drive-by shooting, a class
two dangerous felony; discharge of a firearm at a non-residential structure,
a class three dangerous felony; disorderly conduct, a class six dangerous
felony; and unlawful discharge of a firearm, a class six dangerous felony.

¶5            During the trial, a witnesse identified Defendant as the
shooter. Defendant also testified and admitted that he fired his gun toward
the other vehicle. The jury found Defendant guilty on all four counts.

¶6            In January 2015, the court sentenced Defendant to eight and
one-half years’ imprisonment on count one, six years on count two, and two
years each on counts three and four. All of the prison sentences imposed
were mitigated terms. In addition, all terms were ordered served
concurrently, and Defendant was given 58 days of presentence
incarceration credit.

                               DISCUSSION

¶7             We have read and considered the briefs, carefully searched
the entire record for error and found none. See Clark, 196 Ariz. at 541, ¶ 49.
All of the proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure and substantial evidence supported the
findings of guilt. Defendant was present and represented by counsel at all
critical stages of the proceedings. At sentencing, Defendant and his counsel
were given an opportunity to speak and the court imposed a legal sentence.

¶8             In his supplemental brief, Defendant asserts the trial court
abused its discretion “for failing to impose a substantially mitigated
sentence” because he was intoxicated at the time he committed his crimes.
Courts have broad discretion in determining an offender’s sentence within
the statutory range. State v. Monaco, 207 Ariz. 75, 78, ¶ 8 (App. 2004). Here,
the court stated that it considered all of the relevant mitigating and
aggravating circumstances, and imposed mitigated sentences as to each
count. See A.R.S. § 13-704(A). In addition, neither Defendant nor his
counsel argued that intoxication was a mitigating factor at sentencing. We
find no error.



                                      3
                           STATE v. ARVALLO
                           Decision of the Court

                              CONCLUSION

¶9            For the foregoing reasons, we affirm Defendant’s convictions
and sentences. Counsel’s obligations pertaining to Defendant’s
representation in this appeal have ended. Counsel need do nothing more
than inform Defendant of the status of the appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. State v. Shattuck, 140 Ariz.
582, 584-85 (1984). Defendant shall have thirty days from the date of this
decision to proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.




                        Amy M. Wood • Clerk of the court
                        FILED: AA




                                         4